Citation Nr: 1222885	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  94-42 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

None


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to August 1973, from February 1974 to May 1977, from September 18, 2001 to September 23, 2001, from August 25, 2006 to February 2007, and from November 2009 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 1993 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Boston, Massachusetts.

A hearing in front of the undersigned Acting Veteran's Law judge was held in May 2003.  The Veterna was not present but his representative made an oral argument on his behalf.  A transcript of the same has been associated with the claim file.  

The claim was previously remanded in February 1997, January 2004 and March 2008. 


FINDING OF FACT

Considering the probative, i.e., competent and credible, medical and other evidence of record, it is just as likely as not the Veteran was sexually assaulted during his military service and that his posttraumatic stress disorder (PTSD), since diagnosed, is attributable to that sexual trauma. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In this case, the Board is rendering a decision in favor of the Veteran, granting service connection for PTSD.  Therefore, a further discussion of the VCAA duties is unnecessary. 

II. Analysis

The Veteran contends that he is entitled to service connection for a psychiatric disorder, specifically PTSD related to a sexual assault he endured while he was in service.  In statements from the Veteran, he stated that on his eighteenth birthday, he was sodomized and raped.  According to the Veteran, he was at a bar off base celebrating his birthday when he was approached by a stranger who suggested that the Veteran go to his apartment and sleep on the couch because he was very drunk.  Once at the apartment, the Veteran was attacked by the stranger who hit him over the head several times and threatened to kill him unless he did as was told.  He was then sodomized and raped.  The Veteran stated he did not report the incident to anyone in fear that he would be accused of having done this willingly and being kicked out of the military for homosexual behavior.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)); a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A review of the Veteran's post-service medical records clearly indicates that he has been diagnosed with PTSD, and the claims file contains medical evidence linking the Veteran's PTSD to the alleged in-service assaults.  Indeed, an October 1999 VA examination notes a diagnosis of PTSD and the noted triggering stressor is the rape described above.  An October 2010 psychiatric evaluation from the Vet Center notes a diagnosis of PTSD with the triggering stressor also being the reported sexual assault.  Although the evidence does include a diagnosis of PTSD tied to the Veteran's history of sexual trauma while in service, service connection can only be granted on showing credible supporting evidence that the claimed in-service stressor occurred.  Thus, the remaining issue is whether the reported stressor has been corroborated. 

The Veteran's service treatment records are negative for any complaints or findings of a psychiatric disability, to include PTSD and/or depression.  Service treatment records of November 1976, from the second period of active service, do show a diagnosis of inadequate personality with explosive and schizoid features.  It was recommended that he be administratively separated at the earliest convenience of the command.  

Post-service, the Veteran was diagnosed with chronic anxiety neurosis with severe explosive and schizoid features in June 1979.  In January 1992, the Veteran filed a claim for service connection for a nervous condition, PTSD.  In a letter of June 1993, the Veteran was requested to submit a statement describing the claimed stressors of his PTSD.  In a June 1993 letter, the Veteran recounted the above- mentioned sexual assault.  A VA examination report of August 1992 shows a diagnosis of PTSD based on the sexual assault.  The record also contains a lay statement of June 1993 from D.M.M., a fellow servicemember, stating that the Veteran told him about the sexual assault just three days after it occurred and that he noticed the Veteran change for the worse from then on.  A VA examination report of July 1993 notes a diagnosis of PTSD based on the claimed sexual assault.  

Significantly, the Veteran has been consistent in his account of the alleged sexual trauma stressor.  Since 1993, when he was first asked to describe the claimed stressor, he has submitted numerous statements recounted the claimed sexual trauma in the same manner and with the same details.  This is almost 20 years of recounting an event in the same way.  Moreover, the Veteran has submitted a lay statement from a fellow servicemember who knew him at the time, who stated the Veteran told him of the incident just days after it happened, and describing how the Veteran changed after that.  The Board finds the Veteran's consistency and the lay statement to be evidence in the Veteran's favor.

The Board has reviewed the Veteran service personnel records to see if there is any indication within those records that the Veteran's performance changed after the claimed sexual assault.  In this regard, the Board notes that the personnel records show that in July 1973, after the claimed sexual assault, the Veteran was evaluated with scores of 2.0 in professional performance and military appearance, and 2.6 in military behavior and adaptability.  By August 1973, he was evaluated with scores of 2.0 for professional performance, 2.4 for military behavior and adaptability, and 1.0 in military appearance.  He was not recommended for reenlistment and was consequently discharged with a general discharge.  While the change in the Veteran's evaluations was not dramatic, the Board notes that there was a change for the worse in all but one of the evaluated traits.  This is evidence in the Veteran's favor.

Additionally, the Board finds significant that the Veteran was noted to be psychiatrically normal upon entrance to service in 1972.  However, there appears to have been a deterioration of the Veteran throughout his service.  Notably, during his second period of service from 1974 to 1977, he was diagnosed with inadequate personality with explosive and schizoid features.  

In the instant case, the Board notes that the Veteran's psychiatric diagnosis is PTSD.  Accordingly, based on the current PTSD diagnosis, the opinions relating the diagnosis of PTSD to the sexual trauma, and the evidence suggesting in-service sexual trauma, which includes the valid psychiatric testing and the lay statements, the Board finds that the evidence for and against the Veteran's claim is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection for PTSD is granted.  38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for PTSD is granted, subject to the laws and provisions governing the award of monetary benefits. 




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


